

116 S3337 IS: Restoring Aviation Accountability Act of 2020
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3337IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Blumenthal (for himself, Mr. Markey, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to require more accountability in the airline industry, and for other purposes.1.Short title; table of contents; definition(a)Short titleThis Act may be cited as the Restoring Aviation Accountability Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents; definition.Sec. 2. Compensation and bonus accountability.Sec. 3. Independent aircraft type certificate review panel.Sec. 4. Increased and targeted oversight of organization designation authorizations.Sec. 5. Domestic and international aircraft sales.Sec. 6. Whistleblower incentives and protections.Sec. 7. Additional requirements for organization designation authorizations.Sec. 8. Preserving FAA control of delegation oversight authority.Sec. 9. Operational suitability of the design.Sec. 10. Flight simulator training.Sec. 11. Commission on improving the Organization Designation Authorization program.Sec. 12. Implementation of recommendations of the Boeing 737 MAX Flight Control System Joint Authorities Technical Review (JATR).(c)DefinitionIn this Act, the term Administrator means the Administrator of the Federal Aviation Administration.2.Compensation and bonus accountability(a)FAA appointees, executives, and senior professionalsSection 40122(c) of title 49, United States Code, is amended—(1)in the subsection heading, by striking restriction and inserting restrictions;(2)by striking No officer and inserting the following:(1)In generalNo officer; and(3)by adding at the end the following:(2)Executive compensationNot later than 180 days after the date of enactment of this paragraph, the Administrator shall revise the Executive Compensation Plan to ensure that no pay, bonus, or other compensation for an officer or employee of the Administration subject to such Plan is contingent on delivery of airplanes, the number of aircraft certified, or the number of audits completed..(b)ODA unit membersSection 44736(a) of title 49, United States Code, is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking paragraph (3) and inserting paragraphs (3) and (4); and(2)by adding at the end the following:(4)ODA unit performance standardsThe procedures manual for any ODA holder, whether approved by the Administrator before, on, or after the date of enactment of the Restoring Aviation Accountability Act of 2020, shall be deemed to be not approved, unless, not later than 180 days after the date of enactment of this paragraph, the ODA holder certifies to the Administrator that the procedures manual the ODA holder operates under prohibits delivery of airplanes from being a performance standard for any individual who is a member of an ODA unit..3.Independent aircraft type certificate review panel(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall issue interim final regulations under title 14, Code of Federal Regulations, establishing an independent aircraft type certificate review panel (in this section referred to as the panel) that meets the requirements of this section. (b)MembershipThe panel membership shall include 18 representatives, including—(1)5 members who are aviation safety professionals, at least 2 of whom are members of a nonprofit pilot labor organization (which may include a labor organization representing pilots for cargo and passenger air carriers operating under part 121 of title 14, Code of Federal Regulations) and at least 1 of whom is a member of a nonprofit flight attendant labor organization (which may include an authorized representative for flight attendants of passenger air carriers operating under part 121 of title 14, Code of Federal Regulations);(2)4 members who are Federal Aviation Administration Aviation Safety Inspectors or collective bargaining representatives of such inspectors; (3)3 members who are pilots responsible for setting training standards and flight operational procedures at the airlines intending to operate the aircraft being reviewed and that employ them;(4)3 members who are frontline maintenance aviation inspector professionals from a nonprofit labor organization; and (5)3 members who represent the covered manufacturers. (c)DutiesThe panel shall—(1)review each aircraft type certificate issued after the date of enactment of this Act by the Administrator every 5 years after the date of the issuance or review of the certificate, as applicable;(2)review any amendment to an existing type certificate made after the date of enactment of this Act; and(3)not later than 6 months after each such review, issue a recommendation regarding whether an application for a new aircraft type certificate should be submitted to the Administrator as a result of changes or proposed changes in the design, power, thrust, or weight of the aircraft (regardless of how extensive). (d)New application requiredIf, after review of a type certificate application for a covered aircraft, the panel recommends to the Administrator that the covered manufacturer of the covered aircraft should apply for a new type certificate, and the Administrator accepts the recommendation, the type certificate so reviewed shall no longer be considered airworthy as of the date the Administrator accepts the recommendation and any further operation of the covered aircraft shall be unlawful until a new type certificate is issued for the covered aircraft.(e)Publication of recommendation resultsThe Administrator shall make the recommendations produced under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the Federal Aviation Administration or other appropriate methods and shall ensure that the data are made available in a manner that—(1)does not provide identifying information regarding an individual or entity; and(2)prevents inappropriate disclosure of proprietary information. (f)DefinitionsIn this section:(1)Covered aircraftThe term covered aircraft means a transport-category aircraft operating under a type certificate issued under part 121 or 135, or both, of title 14, Code of Federal Regulations. (2)Covered manufacturerThe term covered manufacturer means an entity that manufactures or otherwise produces aircraft and holds a production certificate under section 44704(c) of title 49, United States Code.4.Increased and targeted oversight of organization designation authorizations(a)In generalSection 44736(b)(3)(C) of title 49, United States Code, is amended by inserting that includes a comprehensive, independent audit of ODA practices, as well as a review of recommendations and actions of the organization management team responsible for overseeing the ODA holder and of safety management initiatives, at least once every 3 years, regardless of the length of time an entity has been an authorized ODA holder before the semicolon.(b)Public availability of audits and reviewsSection 44736(b) of title 49, United States Code, is amended by adding at the end the following:(4)Publication of audit and review resultsNot later than 30 days after the completion of each audit and review conducted in accordance with paragraph (3)(C), the Administrator shall submit the results of the audit and review to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives..5.Domestic and international aircraft sales(a)Aircraft certification(1)RequirementAs part of the aircraft certification process for any aircraft sold after the date of enactment of this Act, the Administrator—(A)shall require covered manufacturers to submit information regarding whether an aircraft is going to be sold to a domestic or foreign air carrier, including the potential need for additional training materials, operating and maintenance procedures, simulator training, minimum flight experience requirements in a transport category aircraft, or modifications to the airplane manual as a result of the sale to the air carrier, the countries in which the aircraft is expected to be operated during the first 5 years after such sale, or both; and (B)shall not deem sellable any aircraft sold after the date of enactment of this Act until the Administrator has determined, based on the information submitted in accordance with subparagraph (A), that all necessary additional training materials, operating and maintenance procedures, simulator training, minimum flight experience requirements in a transport category aircraft, or modifications to the airplane manual will be provided by the covered manufacturer as part of the sale of the aircraft to the air carrier. (2)RulemakingNot later than 6 months after the date of enactment of this Act, the Administrator shall issue interim final regulations that implement the requirements of this section.(b)Flight Standardization Board standardsNot later than 180 days after the date of enactment of this Act, the Administrator shall petition the International Civil Aviation Organization to require that the country in which an aircraft is granted an initial flight certificate shall be the lead country for purposes of setting the Flight Standardization Board standards for the aircraft.(c)Required compliance with applicable international safety standardsAn aircraft that is manufactured in the United States may not be sold after the date of enactment of this Act to a foreign air carrier unless the Administrator has determined, through an assessment under the International Aviation Safety Assessment (IASA) program, that such country is in compliance with safety standards established by the International Civil Aviation Organization (ICAO).(d)DefinitionsIn this section:(1)Air carrierThe term has the meaning given that term in paragraph (2) of section 40102 of title 49, United States Code, and includes a foreign air carrier, as defined in paragraph (21) of such section. (2)AircraftThe term aircraft has the meaning given that term in paragraph (6) of section 40102 of title 49, United States Code.(3)Covered manufacturerThe term covered manufacturer means an entity that manufactures or otherwise produces aircraft and holds a production certificate under section 44704(c) of title 49, United States Code.6.Whistleblower incentives and protectionsSection 42121 of title 49, United States Code, is amended—(1)in subsection (b)(2), by adding at the end the following:(C)Judicial cause of actionIf the Secretary has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the complainant, a person may seek relief by bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury.; and(2)by adding at the end the following:(f)Application to other individualsThe whistleblower protections afforded under the preceding subsections of this section shall apply to the following individuals in the same manner and to the same extent as such protections apply to an employee described in subsection (a):(1)Employees, contractors, and subcontractors of any entity that manufactures or otherwise produces aircraft and holds a production certificate under section 44704(c) of title 49, United States Code.(2)Employees, contractors, and subcontractors of any repair station operating under part 145 of title 14, United States Code.(3)Employees, contractors, and subcontractors of the Federal Aviation Administration.(g)Application of motor vehicle safety incentives and protectionsThe incentives and protections afforded under section 30172 to an employee or contractor of a motor vehicle manufacturer, part supplier, or dealership shall apply in the same manner and to the same extent to individuals described in subsections (a) and (f) of this section.(h)Rights retained by employeeNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.(i)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of
 disputes(1)Waiver of rights and remediesThe rights and remedies provided for in this section may not be waived by any agreement, policy form, or condition of employment, including by a predispute arbitration agreement.(2)Predispute arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable, if the agreement requires arbitration of a dispute arising under this section..7.Additional requirements for organization designation authorizations(a)Issuance of certificates(1)In GeneralSection 44702(d) of title 49, United States Code, is amended—(A)in paragraph (1), by striking subparagraph (B) and by inserting the following:(B)any other matter relating to issuing the certificate other than the final authority for approving the issuing of the certificate.; and(B)by adding at the end the following:(4)An employee of a qualified private person may not be provided a delegation under paragraph (1) unless that employee has first been approved by the Administrator (under a process determined appropriate by the Administrator).(5)A qualified private person or a delegated employee of a qualified private person (as applicable) shall sign, under penalty of perjury, each certificate issued under paragraph (1)(B) by that person or employee..(2)ClarificationThe amendments made by paragraph (1) shall have no effect on any certificate issued prior to the date of the enactment of this Act by a private person, or an employee under the supervision of that person, pursuant to such section 44702(d).(b)Other functionsSection 44736(a) of title 49, United States Code, as amended by section 2(b), is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking and (4) and inserting , (4), and (5); and(2)by adding at the end the following:(5)Additional requirementsIn overseeing any ODA holder, regardless of whether the ODA holder operates under a procedures manual approved by the Administrator before, on, or after the date of enactment of the Restoring Aviation Accountability Act of 2020, the Administrator shall—(A)identify and establish prerequisites, such as minimum work experience, education, and license requirements, for members of ODA units for each delegated function;(B)require that, in order to be approved to be a member of an ODA unit, an individual must be nominated by the individual's employer to serve as a delegated representative of the FAA and under the direction of the FAA in a specific field or skill code and the nomination must identify the unique skill, education, and work experience that the employer believes uniquely qualifies the individual to serve as a delegated FAA representative for that field or skill code;(C)not approve any individual as a delegated FAA representative for a function unless the individual meets the prerequisites established by the Administrator for that function;(D)provide specific training to the individuals approved to serve as a delegated representative of the FAA in a specific field or skill code that explains the individual’s role and responsibility and limits of authority when acting as a delegated FAA representative;(E)be the final authority for any type certificate issuance; and(F)not delegate final authority for any type certificate issuance..(c)Cost recovery matrix(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall study, develop, and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a proposed cost recovery matrix that may be applied to any company or organization seeking product type certification from the Administrator. (2)Public comment period requiredBefore developing the proposed cost recovery matrix required under paragraph (1), the Secretary of Transportation shall provide a 90-day period for public comment on the proposed development of such a matrix.8.Preserving FAA control of delegation oversight authoritySection 44736(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by striking subparagraph (B) and inserting the following:(B)delegate to the ODA holder the functions to be performed as specified in the procedures manual, unless the Administrator determines that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and;(B)in subparagraph (C), by striking ; and and inserting a period; and(C)by striking subparagraph (D); and(2)in paragraph (3)—(A)by striking subparagraph (B) and inserting the following:(B)delegate to the ODA holder the functions to be performed as specified in the procedures manual, unless the Administrator determines that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and;(B)in subparagraph (C), by striking ; and and inserting a period; and(C)by striking subparagraph (D).9.Operational suitability of the designNot later than 12 months after the date of enactment of this Act, the Administrator shall—(1)evaluate and compare the efficacy of international aircraft certification systems that include approval of operational requirements in the certification basis for the issuance of an aircraft type certificate, including the approval process for such requirements under the aircraft certification system of the European Union Aviation Safety Agency, with the approval process for such requirements under the aircraft certification system adhered to in the United States; and(2)revise applicable regulations to the extent necessary so as—(A)to make the process for approval of operational requirements in the certification basis for the issuance of an aircraft type certificate in the United States as consistent as practicable with the process and requirements of international aircraft certification systems; and(B)to require approval of operational requirements part of the certification basis for the issuance of an aircraft type certificate for any U.S. State of Design aircraft. 10.Flight simulator trainingEffective on the date that is 180 days after enactment of this Act, the Administrator shall be prohibited from granting an exemption for the use of a non-motion training device to replace a full motion simulator for validation, qualification, checking, or evaluation events, and significant training leading up these events, under part 60 of title 14, Code of Federal Regulations.11.Commission on improving the Organization Designation Authorization program(a)In generalNo later than 180 days after the date of enactment of this Act, the Secretary of Transportation (in this section referred to as the Secretary) shall establish a commission that shall study and make recommendations to the Secretary regarding the organization designation authorization program authorized under sections 44702(d) and 44736 of title 49, United States Code, and regulations promulgated thereunder (in this section referred to as the ODA program).(b)MembershipThe commission shall be made up of representatives of the following organizations:(1)Nonprofit pilot labor organizations, including labor organizations representing pilots for cargo and passenger air carriers operating under part 121 of title 14, Code of Federal Regulations.(2)Nonprofit flight attendant labor organizations, including an authorized representative for flight attendants of passenger air carriers operating under part 121 of title 14, Code of Federal Regulations.(3)Federal Aviation Administration Aviation Safety Inspectors or collective bargaining representatives of such inspectors.(4)Air carriers operating under part 121 of title 14, Code of Federal Regulations.(5)Frontline maintenance aviation inspector professionals from a nonprofit labor organization. (c)DutiesThe commission established under this section shall—(1)study all aspects of the ODA program, including with respect to the effectiveness of the ODA program in prioritizing passenger safety;(2)identify and consider options for targeted improvements to the ODA program or for transitioning the ODA program to an alternative certification program with a more robust system of oversight; (3)identify barriers to, and the feasibility of, implementing the options identified under paragraph (2); and(4)develop recommendations for the Secretary based on the results of the issues examined by the commission.(d)ReportNot later than 1 year after the date on which the commission is established under this section, the commission shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, a report on the issues examined by the commission that includes the recommendations developed under subsection (c)(4). 12.Implementation of recommendations of the Boeing 737 MAX Flight Control System Joint Authorities Technical Review (JATR)(a)DeadlinesThe Administrator—(1)not later than 180 days after the date of enactment of this Act, shall begin implementing each of the recommendations specified in subsection (b) in accordance with the description of, and explanation for, each such recommendation set forth in the Boeing 737 MAX Flight Control System Observations, Findings, and Recommendations of the Joint Authorities Technical Review submitted to the Associate Administrator for Aviation Safety, U.S. Federal Aviation Administration on October 11, 2019; and (2)not later than every 60 days thereafter until every such recommendation is fully implemented, shall submit a progress report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives detailing the progress made in implementing each such recommendation.(b)Recommendations specifiedThe recommendations specified in this subsection are the following:(1)Recommendation R2, relating to the development and use of up-to-date requirements and practices, including but not limited to each of the supporting recommendations R2.1 through R2.10.(2)Recommendation R3, relating to the consistent interpretation and application of requirements, including but not limited to each of the supporting recommendations R3.1 through R3.17. (3)Recommendation R4, relating to changes during the certification process, including but not limited to each of the supporting recommendations R4.1 through R4.6. (4)Recommendation R5, relating to the delegation of certification authority, including but not limited to each of the supporting recommendations R5.1 through R5.7. (5)Recommendation R10, relating to the impact of product design changes on flight crew training, including but not limited to each of the supporting recommendations R10.1 through R10.5. (6)Recommendation R11, relating to the impact of product design changes on maintenance training, including but not limited to each of the supporting recommendations R11.1 through R11.2. (7)Recommendation R12, relating to post-certification corrective actions and data sharing, including but not limited to each of the supporting recommendations R12.1 through R12.4. 